Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on April 08, 2020.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless —


Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ESHGHI al et (U.S. Pub. No. 2010/0030780).

With respect to claims 1, 8 and 15, ESHGHI al et (U.S. Pub. No. 2010/0030780) teaches,
defining, by one or more computer processors, entity attribute feature vectors ([0013] feature vector generator 13 can be implemented within a general-purpose 
computer processor executing computer-executable process steps out of a 
computer-readable medium, or by using any of the other automated techniques 
described herein.  Also, although feature vector generator 13 is shown as being 
outside the system 10, in certain embodiments feature vector generator 13 is 
included within system 10. the feature vector generator 13 is only partly automated or is even implemented entirely manually); 
determining, by the one or more computer processors, an entity attribute matching score according to a distance between two of the entity attribute feature vectors (abstract, comparison scores are generated between the feature vector and 
various sample vectors; (c) a set that includes at least one designated vector 
is identified from among the sample vectors by evaluating the generated 
comparison scores); 
assigning, by the one or more computer processors, a statistical weight to the entity attribute matching score ([0026] feature vector 60 are emphasized or 
adjusting, by the one or more computer processors, the entity attribute matching score according to the statistical weight and an entity attribute frequency of occurrence ([0015] features extracted by feature vector generator 13 potentially together with their frequencies or relative frequencies of occurrence.  On the other hand, if the input object 12 is a photograph, then there potentially can be multiple feature vectors generated with the feature vector generator 13); and 
determining, by the one or more computer processors, an aggregate entity attribute matching score based, at least in part, on the entity attribute matching score and at least one additional entity attribute matching score ([0056] scores determined in step 142.  vectors either are (1) determined separately for each of the feature vectors 161-164 (e.g., by selecting one or two of the sample vectors for each such feature vector), (2) are determined separately for separately defined groups of the feature vectors 161-164, or (3) are determined in an aggregate manner across all feature vectors 161-164. [0057] each feature vector (or the feature underlying each feature vector) represented.  it is possible to group together similar feature vectors (e.g., describing similar features of the overall input object 12, such as different regions of a photograph) and where it is desirable to identify the closest matches across all feature vectors).

 


 With respect to claims 3, 10 and 17, ESHGHI teaches determining an entity attribute matching score according to a distance between two entity attribute feature vectors comprises mapping a probability of matching according to the two entity attribute feature vectors (abstract, comparison scores are generated between the feature vector and various sample vectors).

With respect to claims 4, 11 and 18, ESHGHI teaches assigning a weight defined according to a machine learning model ([0026] feature vector 60 are emphasized or deemphasized (e.g., using simple multiplicative weighting)).

With respect to claims 5, 12 and 19, ESHGHI teaches assigning a weight according to a distance between two entity attribute feature vectors ([0026] feature vector 60 are emphasized or deemphasized (e.g., using simple multiplicative weighting)).

With respect to claims 6, 13 and 20, ESHGHI teaches determining a frequency of occurrence for each of two compared attribute values and adjusting the entity attribute 

With respect to claims 7 and 14, ESHGHI teaches evaluating matched entity pairs using a false positive feature pattern ([0032] vectors 80 that reflect selected patterns (e.g., prototypical patterns that tend to characterize the general category from which the individual input objects 12).  For instance, if the object 12 is a textual document and the feature vector 6).


 Allowable Subject Matter

Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163